Exhibit 10.2

 

CYGNE DESIGNS, INC.

2006 INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

AGREEMENT, made as of the              day of                     , 20     , by
and between Cygne Designs, Inc., a Delaware corporation (the “Company”), and
                     (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Cygne Designs, Inc. 2006 Incentive Plan (the “Plan”),
the Company desires to grant the Participant, and the Participant desires to
accept, an award of Restricted Stock on the terms and conditions set forth in
this Agreement and the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Restricted Stock. In consideration of his services to the Company as
a member of the Board of Directors and its committees, the Company hereby grants
to the Participant              shares of the Company’s common stock, $0.01 par
value per share (the “Common Stock”), subject to the transfer restrictions and
risk of forfeiture contained herein (collectively, the “restrictions”) and upon
the other terms and conditions set forth in this Agreement and the Plan. During
the period which the shares of Common Stock are subject to the restrictions,
such shares shall be referred to as “Restricted Stock.”

 

2. Transfer Restrictions. The Restricted Stock may not be sold, assigned,
transferred, disposed of, pledged or otherwise hypothecated by the Participant
(collectively, the “transfer restrictions”). Any attempted sale, assignment,
transfer, disposition, pledge or hypothecation of shares of Restricted Stock
shall be void and of no effect and the Company shall have the right to disregard
the same on its books and records and issue “stop transfer” instructions to its
transfer agent.

 

3. Risk of Forfeiture. If the Participant’s service with the Company is
terminated for any reason (or no reason), all shares of Restricted Stock shall
be immediately forfeited to the Company. If the shares of Restricted Stock are
forfeited, the Participant shall assign, transfer, and deliver any evidence of
the shares of Restricted Stock to the Company and cooperate with the Company to
reflect such forfeiture.

 

4. Lapse of Restrictions. The restrictions to which the shares of Restricted
Stock are subject shall lapse, and the shares of Restricted Stock shall vest
(and cease to be Restricted Stock hereunder) upon             .

 

5. Rights as a Stockholder. All voting rights with respect to the Restricted
Stock shall be exercisable by the Participant, notwithstanding the restrictions
imposed on the Restricted Stock herein. Any cash dividends paid on the
Restricted Stock shall be remitted to the Participant. Shares of Common Stock
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, with respect to the Restricted Stock shall
be subject to the restrictions contained herein to the same extent as the
Restricted Stock.

 

- 1 -



--------------------------------------------------------------------------------

6. 83(b) Election. The Participant acknowledges and understands that in general
Section 83(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the difference between the amount paid for the shares
of Restricted Stock and the fair market value of the shares of Restricted Stock
as of the date certain restrictions on the shares of Restricted Stock lapse. The
Participant understands that he may elect to be taxed at the time the shares of
Restricted Stock are granted, rather than when and as the shares of Restricted
Stock become substantially vested under the Code, by filing an election under
Section 83(b) of the Code (an “83(b) Election”) with the Internal Revenue
Service within thirty (30) days from the date of grant. Even if the fair market
value of the shares of Restricted Stock at the time of the execution of this
Agreement equals the amount paid for the shares of Restricted Stock, the 83(b)
Election must be made to avoid income under Section 83(a) in the future. The
Participant understands that failure to file such an 83(b) Election in a timely
manner may result in adverse tax consequences. The Participant further
understands that an additional copy of such 83(b) Election is required to be
filed with his federal income tax return for the calendar year in which the date
of this Agreement falls. The Participant acknowledges that the foregoing is only
a summary of the effect of United States federal income taxation with respect to
grant of the shares of Restricted Stock hereunder, and does not purport to be
complete. The Participant further acknowledges that the Company has directed him
to seek independent advice regarding the applicable provisions of the Code, the
income tax laws of any municipality, state or foreign country in which he may
reside, and the tax consequences of his death. The Participant assumes all
responsibility for filing an 83(b) Election and paying all taxes resulting from
such election or the lapse of the restrictions on the shares of Restricted
Stock.

 

7. Stock Certificates. Unless the Committee elects otherwise, the shares of
Restricted Stock shall be evidenced by book entries on the Company’s stock
transfer records pending the lapse of the restrictions thereon, subject to such
stop-transfer orders and other terms deemed appropriate by the Committee to
reflect the restrictions applicable to such award. Notwithstanding the
foregoing, if any certificate is issued in respect of shares of Restricted
Stock, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to restrictions applicable to such
award. If a certificate is issued with respect to the Restricted Stock, the
Committee may require that the certificate evidencing such shares be held in
custody by the Company until the restrictions thereon shall have lapsed. Upon
the lapse of the restrictions, the Company shall instruct the transfer agent to
release the shares from the restrictions applicable to such award, subject to
the terms of the Plan and applicable law or, in the event that a certificate has
been issued, redeliver to the Participant (or his legal representative,
beneficiary or heir) share certificates for the shares deposited with it without
any legend except as otherwise provided by the Plan, this Agreement or
applicable law. If requested by the Company, the Participant shall execute and
deliver to the Company a duly signed stock power, endorsed in blank, covering
the shares of Restricted Stock.

 

8. No Service Rights. Nothing contained in the Plan or this Agreement shall
confer upon the Participant any right with respect to the continuation of his
service with the Company or interfere in any way with the right of the Company
at any time to terminate such relationship.

 

9. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are

 

- 2 -



--------------------------------------------------------------------------------

incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. The
Participant acknowledges receipt of a copy of the Plan prior to the execution of
this Agreement.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws.

 

11. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

CYGNE DESIGNS, INC. By:  

 

--------------------------------------------------------------------------------

Name:

   

Title:

       

 

--------------------------------------------------------------------------------

 

- 4 -